Citation Nr: 0917382	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-35 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits 
for S. H. W., IV, the Veteran's minor child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to 
December 1979.  The appellant is the ex-wife of the Veteran 
and the mother of S. H. W., IV, who is the Veteran's minor 
child.  The appellant is seeking apportionment on behalf of 
the child S. H. W., IV.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 decision by the Montgomery, 
Alabama Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the appellant's claim for apportionment of the Veteran's VA 
disability compensation for herself and her three sons (two 
the Veteran's stepsons, one the Veteran's son).  While the 
appeal has been pending, the appellant and the Veteran 
divorced, and the Veteran's stepsons each reached the age of 
23 and ceased being dependents.  The appellant has continued 
her appeal; she is seeking apportionment for the Veteran's 
son, who is a minor.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal for an apportionment of the Veteran's VA 
disability compensation is a simultaneously contested claim, 
which exists when the allowance of one claim results in the 
disallowance of another claim involving the same benefit, or 
the allowance of one claim results in the payment of a lesser 
benefit to another claimant.  38 C.F.R. § 20.3(p).


VA regulations require that all interested parties in a 
simultaneously contested claim be notified of actions with 
regard to the claim.  All interested parties must be given 
notice of a VA action on the claim.  38 C.F.R. § 19.100.  If 
a party files a notice of disagreement (NOD), all interested 
parties must be furnished a copy of the statement of the case 
(SOC).  38 C.F.R. § 19.101.  If a party files a substantive 
appeal, the other contesting parties must be furnished with 
the content of the substantive appeal.  38 C.F.R. § 19.102.

If a hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then allowed to 
opportunity to present testimony and argument in rebuttal.  
Cross examination will not be allowed.  38 C.F.R. § 20.713 
(2008).

The RO notified both the appellant and the Veteran of the 
October 2005 decision denying apportionment of the Veteran's 
benefits.  In October 2005, the appellant filed an NOD with 
that decision.  In November 2005, the RO notified both the 
appellant and the Veteran that the RO had received the NOD.  
The RO issued an SOC on the apportionment issue in October 
2007, and provided both the appellant and the Veteran with a 
copy of the SOC.  The RO informed the Veteran that he did not 
need to take any action unless a substantive appeal was 
filed.

In November 2007, the appellant filed a substantive appeal on 
the apportionment issue.  The claims file does not contain 
any indication that the RO informed the Veteran that the 
appellant filed a substantive appeal, or that the RO provided 
the Veteran with the content of the substantive appeal.  

In March 2009, the appellant had a hearing on the issue of 
apportionment before a Veterans Law Judge on the Board of 
Veterans' Appeals.  Notice of the hearing was not provided to 
the Veteran.  

The Board will remand this case for the required notices to 
be provided to the Veteran.  The Veteran should be notified 
that a substantive appeal was filed and for him to be 
provided with the content of the substantive appeal.  The 
notice to the Veteran should include notice that, under 
38 C.F.R. § 20.502, he has 30 days to file a response to the 
substantive appeal.  Because the Veteran was not given an 
opportunity to be present at the March 2009 hearing, the 
Veteran should be provided an opportunity to testify at a 
hearing in accordance with 38 C.F.R. § 20.713.  If the 
Veteran requests a hearing, the appellant should be notified 
of the hearing and her right to attend and offer evidence and 
testimony.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be notified that 
the appellant submitted a substantive 
appeal on the issue of apportionment of 
the Veteran's VA disability compensation 
benefits.  The Veteran should be furnished 
with the contents of the appellant's 
substantive appeal.  The Veteran should be 
notified that, from the date he receives 
the contents of the substantive appeal, he 
has 30 days to file with the RO a brief or 
argument in answer to the appellant's 
substantive appeal.


2.  The Veteran should be notified that, 
in March 2009, the appellant had a hearing 
on the issue of apportionment before a 
Veterans Law Judge on the Board of 
Veterans' Appeals.  The Veteran should be 
provided an opportunity to request a 
hearing to testify on the apportionment 
issue.  If the Veteran requests a hearing, 
the appellant should be notified of the 
hearing and her right to attend and offer 
evidence and testimony.

3.  After completion of the above, the RO 
should examine the expanded record and 
review the appellant's claim for 
apportionment of the Veteran's benefits.  
If the claim remains denied, the RO should 
issue a supplemental statement of the 
case, with copies to the appellant and the 
Veteran, and afford the appellant and the 
Veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant and the Veteran each have the right 
to submit additional evidence and argument on the matter 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



